DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s submittal of new drawings Fig. 6 and Fig. 7 resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 3 and 13 and submittal of new drawings 6 and 7 resolve the previous rejection of claims 3 and 13 under 35 USC 112(b). Therefore, the previous rejections of claims 3 and 13 under 35 USC 112(b) have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0056773) hereinafter “Yang” in view of Schlitz (US 2010/0177519) hereinafter “Schlitz”.
Regarding claim 1, Fig. 5 of Yang teaches a light emitting apparatus, comprising: a transparent substrate (Item 20; Paragraph 0019 where the material is glass) comprising a first transparent surface (Top surface of Item 20) and a second transparent surface (Bottom surface of Item 20) opposing to the first transparent surface; a light emitting unit (Item 28) disposed over the first transparent surface; and an opaque film (Item 24; Paragraph 0019 where the material is either of Ag, Cu, Al, Ti or Au) completely covering on all of the first transparent surface, wherein the opaque film (Item 24) is not disposed on sidewall surfaces of the light emitting unit (Item 28).  
Yang does not teach where the light emitting apparatus is a display apparatus nor where light emitting units (plural) are disposed.
	Schlitz teaches a display apparatus where light emitting units are disposed (Paragraph 0120). 
	 It would have been obvious to one having ordinary skill in the art to have light emitting units disposed forming a display apparatus in Yang because LEDs are known to be grouped together for higher intensity applications such as a display (Schlitz Paragraph 0004) and including more than one light emitting unit allows for color mixing (Schlitz Paragraph 0120).
Regarding claim 5, Yang further teaches where a material of the transparent substrate (Item 20) comprises a transparent glass (Paragraph 0019).
Regarding claim 8, Yang further teaches conductive elements (Items 30) passing through the transparent substrate (Item 20) and the opaque film (Item 24) and electrically connected to the light emitting unit (Item 28; units when combined with Schlitz as stated above).
Regarding claim 21, Fig. 5 of Yang teaches a light emitting apparatus, comprising: a transparent substrate (Item 20; Paragraph 0019 where the material is glass) comprising a first transparent surface (Top surface of Item 20) and a second transparent surface (Bottom surface of Item 20) opposing to the first transparent surface; a light emitting unit (Item 28) disposed over the first transparent surface; and an opaque film (Item 24; Paragraph 0019 where the material is either of Ag, Cu, Al, Ti or Au) completely covering on all of the first transparent surface, wherein the light emitting unit (Item 28) has only one surface having the opaque film disposed thereon (Where the opaque film is only disposed on the bottom surface of the light emitting unit; See Examiner’s Note below).  
Yang does not teach where the light emitting apparatus is a display apparatus nor where light emitting units (plural) are disposed.
	Schlitz teaches a display apparatus where light emitting units are disposed (Paragraph 0120). 
	 It would have been obvious to one having ordinary skill in the art to have light emitting units disposed forming a display apparatus in Yang because LEDs are known to be grouped together for higher intensity applications such as a display (Schlitz Paragraph 0004) and including more than one light emitting unit allows for color mixing (Schlitz Paragraph 0120).
When more than one light emitting unit is disposed on the first transparent surface, as taught by the combination of Yang and Schlitz, each of the light emitting units will have only one surface having the opaque film disposed thereon. 
Examiner’s Note: The Examiner notes that the term “disposed thereon” does not require direct physical contact between two structures.  
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0056773) hereinafter “Yang” in view of Schlitz (US 2010/0177519) hereinafter “Schlitz” and in further view of Yokoyama et al. (US 2020/0135126) hereinafter “Yokoyama”.
Regarding claim 2, the combination of Yang and Schlitz teaches all of the elements of the claimed invention as stated above.
Fig. 5 of Yang further teaches where the light emitting apparatus further comprises: conductive elements (Items 30)  passing through the transparent substrate (Item 20).
Yang does not teach an integrated circuit disposed on the second transparent surface, wherein the light emitting units are electrically connected to the integrated circuit through the conductive elements.
Fig. 4 of Yokoyama further teaches a display apparatus comprising: an integrated circuit (Item 6; Paragraph 0022) disposed on a second transparent surface (Bottom surface of Item 1), wherein light emitting units (Items 14) are electrically connected to the integrated circuit (Item 6) through the conductive elements (Item 39). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an integrated circuit disposed on the second transparent surface, wherein the light emitting units are electrically connected to the integrated circuit through the conductive elements because the integrated circuit executes the drive control for the display (Yokoyama Paragraph 0004) and connection to the light emitting units allows electrical signals from the integrated circuit to reach the light emitting units.
Regarding claim 3, the combination of Yang and Schlitz teaches all of the elements of the claimed invention as stated above.
Fig. 5 of Yang further teaches where the light emitting apparatus further comprises: another opaque film (Item 29; Paragraph 0020) covering on the second transparent surface (Bottom of Item 20), conductive elements (Items 30)  passing through the transparent substrate (Item 20), the opaque film (Item 24) and the another opaque film (Item 29).
Yang does not teach an integrated circuit disposed on the another opaque film, wherein the another opaque film is between the second transparent surface and the integrated circuit, wherein the light emitting units are electrically connected to the integrated circuit through the conductive elements.
Fig. 4 of Yokoyama further teaches an integrated circuit (Item 6) disposed on an another opaque film (Item 9), wherein the another opaque film (Item 9) is between the second transparent surface (Bottom surface of Item 1) and the integrated circuit (Item 6), wherein the light emitting units (Items 14) are electrically connected (See Fig. 8) to the integrated circuit through the conductive elements (Items 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an integrated circuit disposed on the another opaque film, wherein the another opaque film is between the second transparent surface and the integrated circuit, wherein the light emitting units are electrically connected to the integrated circuit through the conductive elements because the integrated circuit executes the drive control for the display (Yokoyama Paragraph 0004) and connection to the light emitting units allows electrical signals from the integrated circuit to reach the light emitting units.
Regarding claim 4, the combination of Yang and Schlitz teaches all of the elements of the claimed invention as stated above.
Fig. 5 of Yang further teaches where the light emitting apparatus further comprises: a transparent sidewall surface between the first transparent surface (Top of Item 20) and the second transparent surface (Bottom of Item 20).
Yang does not teach the opaque film covers on the transparent sidewall surface.
Fig. 11 of Yokoyama teaches where an opaque film (Combination of Items 25 and 56) covers on a transparent sidewall surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the opaque film cover on the transparent sidewall surface because the opaque film obscures the fringe part of the display device which serves no display function (Yokoyama Paragraph 0028).
Regarding claim 7, the combination of Yang and Schlitz teaches all of the elements of the claimed invention as stated above except where the light emitting units comprise micro-light emitting diodes.
Yokoyama teaches where light emitting units (Items 14) comprise micro-light emitting diodes (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light emitting units comprise micro-light emitting diodes because micro-light emitting diodes are known to be self emitting type devices that are commonly used in display apparatuses (Yokoyama Paragraph 0039).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0056773) hereinafter “Yang” in view of Schlitz (US 2010/0177519) hereinafter “Schlitz” and in further view of Sano et al. (US 2010/0176475) hereinafter “Sano”.
Regarding claim 6, the combination of Yang and Schlitz teaches all of the elements of the claimed invention as stated above except where a material of the opaque film comprises a deep color glass, a dark color glass or a black color glass.
Sano teaches where a black glass is used as a light blocking structure in an optical device (Paragraph 0179).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a material of the opaque film of Yokoyama comprise a black color glass because a black color glass is known to effectively block light  (Sano Paragraph 0179) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claims 9, 11, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0056773) hereinafter “Yang” in view of Schlitz (US 2010/0177519) hereinafter “Schlitz” and in view of Chu et al. (US 2018/0122787) hereinafter “Chu”.
Regarding claim 9, the combination of Yang and Schlitz teaches all of the elements of the claimed invention as stated above including a first display device (Schlitz) comprising the transparent substrate (Item 20), the light emitting units (Item 28) and the opaque film (Item 24).
Yang does not teach where the display apparatus further comprises a second display device, the second display device comprises: another transparent substrate comprising another first transparent surface and another second transparent surface opposing to the another first transparent surface; another light emitting units disposed over the another first transparent surface; and another opaque film covering on at least one of the another first transparent surface and the another second transparent surface, wherein the first display device and the second display device are jointed together.
Fig. 29 of Chu teaches where a display apparatus (Item 40’) further comprises a first display device and a second display device (Fig. 29; Paragraph 0067 where two or more display devices [which includes the device structure shown in Fig. 12] can be connected together to form a large display device, where the second display device has the same structure as the first display device and thus has all of the same components as the first display device), wherein the first display device and the second display device are jointed together (Fig. 29; Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display apparatus taught by the combination of Yang and Schlitz further comprise a second display device, the second display device comprising: another transparent substrate comprising another first transparent surface and another second transparent surface opposing to the another first transparent surface; another light emitting units disposed over the another first transparent surface; and another opaque film covering on at least one of the another first transparent surface and the another second transparent surface, wherein the first display device and the second display device are jointed together because jointing together two identical display devices is known to form a large sized display device (Chu Paragraph 0067).
Examiner’s Note: The Examiner notes that when two identical display devices taught by the combination of Yang and Schlitz are jointed together, each individual device will have the same structures as the other device, thus, when the Examiner applies the teaching from Chu, of identical devices being jointed together, to the combination of Yang and Schlitz, the second display device will have all of the structural features of the device of the combination of Yang and Schlitz as stated by the Examiner in the rejection of claim 1 above.   
Regarding claim 11, the combination of Yang, Schlitz and Chu teaches all of the elements of the claimed invention as stated above. 
Yang further teaches wherein the first display device comprises opposing two transparent sidewall surfaces.
While Yang does not teach where the second display device comprises opposing two another transparent sidewall surfaces, when the teaching in Chu of two identical structures being jointed to each other is applied to the display device taught by Yang and Schlitz the second display device will comprise opposing two another transparent sidewall surfaces.
Yang does not teach where jointing the first display device and the second display device is realized by attaching one sidewall surface of the two transparent sidewall surfaces of the first display device with one sidewall surface of the two another transparent sidewall surfaces of the second display device.
Fig. 29 of Chu teaches where jointing the first display device and the second display device is realized by attaching one sidewall surface of the two transparent sidewall surfaces of the first display device with one sidewall surface of the two another transparent sidewall surfaces of the second display device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the jointing of the first display device and the second display device be realized by attaching one sidewall surface of the two transparent sidewall surfaces of the first display device with one sidewall surface of the two another transparent sidewall surfaces of the second display device because this is known to form a large sized display device (Chu Paragraph 0067).
Regarding claim 15, Yang further teaches where a material of the transparent substrate (Item 20) of the first display device comprises a transparent glass (Paragraph 0019).
Regarding claim 18, Yang further teaches conductive elements (Items 30) passing through the transparent substrate (Item 20) and the opaque film (Item 24) and electrically connected to the light emitting unit (Item 28; units when combined with Schlitz as stated above).
Regarding claim 20, the combination of Yang, Schlitz and Chu teaches all of the elements of the claimed invention as stated above.
Yang does not teach where a structure of the first display device is identical to or different from a structure of the second display device.
Chu further teaches where a structure of the first display device is identical to a structure of the second display device (Paragraph 0067 where two or more of the same display device are connected to form a large display device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a structure of the first display device be identical to a structure of the second display device because connecting more than one identical display device to each other is known to form a large sized display device (Chu Paragraph 0067). 
Examiner’s Note: The Examiner notes that the claim language does not actually further limit the scope of the invention as the devices being identical or different from one another are the options that are presented in the claim while the first and second display device can only be identical or different from each other. 
Claims 10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0056773) hereinafter “Yang” in view of Schlitz (US 2010/0177519) hereinafter “Schlitz” and Chu et al. (US 2018/0122787) hereinafter “Chu” and in further view of Yokoyama et al. (US 2020/0135126) hereinafter “Yokoyama”.
Regarding claim 10, the combination of Yang, Schlitz and Chu teaches all of the elements of the claimed invention as stated above.
When the teaching shown in Chu, of a second identical display device is jointed to a first display device, is applied to the combination of Yang and Schlitz as stated in the rejection of claim 9 above the another transparent substrate will further comprise another transparent sidewall surface between the another first transparent surface and the another second transparent surface and the another opaque film will cover on the another transparent sidewall surface. 
Yang does not teach where the another opaque film covers on the another transparent sidewall surface.
Fig. 11 of Yokoyama teaches where an opaque film (Combination of Items 25 and 56) covers on a transparent sidewall surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the another opaque film cover on the another transparent sidewall surface because the opaque film obscures the fringe part of the display device which serves no display function (Yokoyama Paragraph 0028).
Regarding claim 12, the combination of Yang, Schlitz and Chu teaches all of the elements of the claimed invention as stated above.
 Fig. 5 of Yang further teaches where the first display device further comprises: conductive elements (Item 30) passing through the transparent substrate (Item 20).
Yang does not teach an integrated circuit disposed on the second transparent surface, wherein the light emitting units are electrically connected to the integrated circuit through the conductive elements. 
Fig. 4 of Yokoyama further teaches an integrated circuit (Item 6) disposed on an another opaque film (Item 9), wherein the light emitting units (Items 14) are electrically connected (See Fig. 8) to the integrated circuit through the conductive elements (Items 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an integrated circuit disposed on the second transparent surface, wherein the light emitting units are electrically connected to the integrated circuit through the conductive elements because the integrated circuit executes the drive control for the display (Yokoyama Paragraph 0004) and connection to the light emitting units allows electrical signals from the integrated circuit to reach the light emitting units.
Regarding claim 13, the combination of Yang, Schlitz and Chu teaches all of the elements of the claimed invention as stated above.
Fig. 5 of Yang further teaches where the light emitting apparatus further comprises: yet another opaque film (Item 29; Paragraph 0020) covering on the second transparent surface (Bottom of Item 20), conductive elements (Items 30)  passing through the transparent substrate (Item 20), the opaque film (Item 24) and the yet another opaque film (Item 29).
Yang does not teach an integrated circuit disposed on the yet another opaque film, wherein the yet another opaque film is between the second transparent surface and the integrated circuit, wherein the light emitting units are electrically connected to the integrated circuit through the conductive elements.
Fig. 4 of Yokoyama further teaches an integrated circuit (Item 6) disposed on an another opaque film (Item 9), wherein the another opaque film (Item 9) is between the second transparent surface (Bottom surface of Item 1) and the integrated circuit (Item 6), wherein the light emitting units (Items 14) are electrically connected (See Fig. 8) to the integrated circuit through the conductive elements (Items 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an integrated circuit disposed on the yet another opaque film, wherein the yet another opaque film is between the second transparent surface and the integrated circuit, wherein the light emitting units are electrically connected to the integrated circuit through the conductive elements because the integrated circuit executes the drive control for the display (Yokoyama Paragraph 0004) and connection to the light emitting units allows electrical signals from the integrated circuit to reach the light emitting units.
Examiner’s Note: The Examiner notes that the claim language does not clarify which portion of the opaque film the conductive elements pass through and thus does not require that the conductive elements pass through the opaque film on both the first and second transparent surface.
Regarding claim 14, the combination of Yang, Schlitz and Chu teaches all of the elements of the claimed invention as stated above.
Fig. 5 of Yang further teaches where the transparent substrate (Item 20) of the light emitting apparatus further comprises a transparent sidewall surface between the first transparent surface (Top of Item 20) and the second transparent surface (Bottom of Item 20).
Yang does not teach the opaque film covers on the transparent sidewall surface.
Fig. 11 of Yokoyama teaches where an opaque film (Combination of Items 25 and 56) covers on a transparent sidewall surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the opaque film cover on the transparent sidewall surface because the opaque film obscures the fringe part of the display device which serves no display function (Yokoyama Paragraph 0028).
Regarding claim 17, the combination of Yang, Schlitz and Chu teaches all of the elements of the claimed invention as stated above except where the light emitting units of the first display device comprise micro-light emitting diodes.
Yokoyama teaches where light emitting units (Items 14) comprise micro-light emitting diodes (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light emitting units of the first display device comprise micro-light emitting diodes because micro-light emitting diodes are known to be self emitting type devices that are commonly used in display apparatuses (Yokoyama Paragraph 0039).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0056773) hereinafter “Yang” in view of Schlitz (US 2010/0177519) hereinafter “Schlitz” and Chu et al. (US 2018/0122787) hereinafter “Chu” and in further view of Sano et al. (US 2010/0176475) hereinafter “Sano”.
Regarding claim 19, the combination of Yang, Schlitz and Chu teaches all of the elements of the claimed invention as stated above except where a material of the another opaque film of the second display device comprises a deep color glass, a dark color glass or a black color glass.
Sano teaches where a black glass is used as a light blocking structure in an optical device (Paragraph 0179).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a material of the another opaque film of the second display device comprise a black color glass because a black color glass is known to effectively block light  (Sano Paragraph 0179) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1 and 21 under 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang and Schlitz.
Applicant’s arguments, see Applicant’s REMARKS, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1 and 21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang and Schlitz.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891